Coolet, Oh. J:
Where a cause is tried by the circuit judge without a jury and written findings are requested, the law contemplates that these shall be filed as the foundation of judgment. If for any reason of inadvertence or otherwise the judgment is entered up before the findings are filed, or if the findings are defective and are afterwards corrected, we are of opinion that the judgment so entered up previously is to be regarded as in the nature of provisional action, which only becomes perfected when the findings are completed, and that the time for taking a new trial as matter of right should date from the day when judgment could have been taken on the completed finding. — See Stansell v. Corning, 21 Mich., 242.
Whether, where Avrit of error is sued out, the time of the pendency of the case in error is to be alloAved for, we do not decide, as it is immaterial in this case.
The other Justices concurred.